EXHIBIT 99.2 SOLAR3D, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined financial information is based on the historical financial statements of Solar3D, Inc. (the “Company”) and MD Energy, LLC (MDE) after entering into an agreement on November 3, 2014, as amended on January 7, 2015 and on February 28, 2015,giving effect to the Company’s acquisition of MDE which was consummated on March 2, 2015. The notes to the unaudited pro forma condensed financial information describes the reclassifications and adjustments to the financial information presented. The unaudited pro forma condensed combined balance sheet and the statement of operations for the year ended December 31, 2014 are presented as if the acquisition of MDE had occurred on January 1, 2014 and were carried forward through the period presented. The allocation of the purchase price used in the unaudited pro forma condensed combined financial information is based upon the respective fair values of the assets and liabilities of MDE as of the date of acquisition. The unaudited pro forma condensed combined financial information is not intended to represent or be indicative of the Company’s consolidated results of operations or financial position that the Company would have reported had the MDE acquisition been completed as of the dates presented, and should not be taken as a representation of the Company’s future consolidated results of operation or financial position. The unaudited pro forma condensed consolidated financial statements do not give effect to the potential impact of current financial conditions, regulatory matters or any anticipated synergies, operating efficiencies or cost savings that may be associated with the acquisition. The unaudited pro forma condensed consolidated financial data also do not include any integration costs, cost overlap or estimated future transaction costs, except for fixed contractual transaction costs that the companies expect to incur as a result of the acquisition. The historical financial information has been adjusted to give effect to events that are directly attributable to the Acquisition, factually supportable and, with respect to the statements of operations, expected to have a continuing impact on the results of the combined company. These unaudited pro forma consolidated financial statements should be read in conjunction with the historical financial statements and The unaudited pro forma condensed combined financial information should be read in conjunction with the historical consolidated financial statements and accompanying notes of the Company and MDE included in the annual report on form 10K for the year ended December 31, 2014 and contained elsewhere in this Form 8-K/A. SOLAR3D, INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET
